*112OPINION OF THE COURT
Per Curiam.
The instant application is predicated upon an order of the Connecticut Superior Court, Judicial District of Waterbury, dated August 27, 2013, which suspended the respondent from the practice of law in Connecticut until further order of that Court, and appointed a trustee, inter alla, to protect the interests of the respondent’s clients and to secure the respondent’s clients’ funds accounts. The foregoing disposition was agreed upon between the parties.
A notice pursuant to 22 NYCRR 691.3 was served upon the respondent on December 20, 2013, “according him the opportunity, within 20 days of the giving of such notice, to file a verified statement setting forth any defense . . . enumerated under subdivision (c) . . . and a written demand for a hearing” and advising that “in default of such filing . . . this court will impose such discipline or take such disciplinary action as it deems appropriate” (22 NYCRR 691.3 [b]). By way of response, the respondent consented to his reciprocal suspension in New York.
Eng, EJ., Mastro, Rivera, Skelos and Dillon, JJ., concur.
Ordered that the application of the Grievance Committee for the Ninth Judicial District to impose reciprocal discipline is granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, effective immediately, the respondent, Lawrence R. Mulligan, is suspended from the practice of law in New York until further order of this Court; and it is further,
Ordered that the respondent, Lawrence R. Mulligan, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Lawrence R. Mulligan, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Lawrence R. Mulligan, has been issued a secure pass by the Office of Court Administration, *113it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).